Clarke, P. J.:
The plaintiff, a taxpayer, brings an action in equity against the commissioner of parks, the city and the Safety Institute *172of America, Incorporated, to have an agreement in writing executed by said defendants annulled as illegal, null and void and to restrain the said defendants from acting under said agreement.
The defendant corporation was incorporated under the name of the “American Museum of Safety ” by chapter 152 of the Laws of 1911. Its name was subsequently duly changed to the “ Safety Institute of America.” Section 2 of said law provides: “ The objects of the corporation hereby created are to study and promote means and methods of safety and sanitation and the application thereof to any and all public or private occupations whatsoever, and of advancing knowledge of kindred subjects; and to that end to establish and maintain a museum, library and laboratories, and their branches wherein all matters, methods and means for improving the general condition of the people as to their safety and health may be studied, tested and promoted with a view to lessening the number of casualties and avoiding the causes of physical suffering and of premature death; and to disseminate the results of such study, researches and test by lectures, exhibitions and other publications.”
Said defendant is recognized as an institution possessing a public interest and worthy of recognition and support by public funds.
Chapter 466 of the Laws of 1914 (adding to Greater N. Y. Charter [Laws of 1901, chap. 466], § 244-a) authorizes the board of estimate and apportionment of the city of New York to appropriate annually “ such sum as it may deem proper, not exceeding fifty thousand dollars, for the keeping, preservation and exhibition of safety devices and means and methods of safety and sanitation in the building or any part thereof in the city of New York now or hereafter occupied by the American Museum of Safety, upon condition that the collection of safety devices and the means and methods of sanitation exhibited in said building occupied or to be occupied by the American Museum of Safety, shall be kept open and accessible to the public hereafter free of all charge throughout the year, five days in each week, one of which shall be Sunday afternoon, and also for two evenings in each week,” etc.
Plaintiff brings this action as a taxpayer. His general *173purpose is the entirely laudable one of preventing improper invasion and encroachment in and upon the Central Park. From time to time in the past many schemes have been devised which if successful would have resulted in encroachments more or less interfering with its basic purpose, viz., that of an open and beautiful park and playground for the general public. This court is in entire sympathy with the general public determination to preserve the park as a park and to prevent the diversion of any part thereof to other than park purposes.
What are appropriate park purposes must to a certain extent be left to the wisdom and discretion of those charged with its management. There are now within its area boats upon the lakes, swings and merry-go-rounds for children, ball grounds and tennis courts, conservatories, restaurants, music stands, statues, and the Metropolitan Museum of Art. Grouped around the Arsenal building at Sixty-fourth street and Fifth avenue, an old brick structure originally erected by the State as a State Arsenal, there is a menagerie of wild animals. Since title passed from the State to the city this building has been used for various purposes under the jurisdiction of the park department; it is in the park and has stood there for many years. All that is contemplated by the agrees ment attacked is to permit the defendant institute at its own expense, upon plans approved by the park department, to improve the said building and to exhibit therein under suitable regulations safety and sanitation devices for the education of the public in the matter of health and bodily safety. Commercial exploitation and advertisement is prohibited. Not a foot of open park space is taken or appropriated. An old building is to be renovated and improved and put to a useful public purpose under a revocable privilege, minutely guarding the interests of the city. Appellant cites section 627 of the Greater New York charter making it unlawful to grant, use or occupy for the purposes of a public fair or exhibition any portion of said Central Park. (See Laws of 1881, chap. 208; Consol. Act [Laws of 1882, chap. 410], § 692; Greater N. Y. Charter [Laws of 1897, chap. 378; Laws of 1901, chap. 466], § 627.) This section was passed for the purpose of preventing the location within the borders of the park of the World’s Fair and was in response to the general public sentiment at the time *174that such a use, with the buildings necessary to be erected for that purpose, would be entirely foreign to the purposes of the park and destroy its beauty and its usefulness. We do not think the provision applicable to the situation here presented.
We agree with the learned Special Term that the complaint does not state a cause of action. (108 Misc. Rep. 187.) We put our affirmance of the order appealed from upon the specific ground that all that is provided for in the written agreement sought to be declared null and void is the improvement of an old building now standing in the park and its use after improvement as a museum for the exhibition of safety and sanitary appliances for the education of the public under a revocable license in which the interests of the city are minutely safeguarded and by which no open park space is invaded or encroached upon.
The order and judgment appealed from should be affirmed, with costs to the respondents.
Laughlin and Merrell, JJ., concur; Smith, J., dissents.